Case 4:18-cv-00500-JM Document 285 Filed 04/21/20 Page 1 of 3
                      PUBLIC VERSION
          Case 4:18-cv-00500-JM Document 285 Filed 04/21/20 Page 2 of 3
                                PUBLIC VERSION



its breach of contract claim as a matter of law. As a result, summary judgment should be granted

in favor of Zest on its claim for breach of contract.




       Dated: February 28, 2020                Respectfully submitted,

                                               By: /s/ Michael Simons
                                               Fred I. Williams (pro hac vice)
                                               Texas State Bar No. 00794855
                                               Michael Simons (pro hac vice)
                                               Texas State Bar No. 24008042
                                               Todd E. Landis (pro hac vice)
                                               Texas State Bar No. 24030226
                                               Jonathan L. Hardt (pro hac vice)
                                               Texas State Bar No. 24039906
                                               WILLIAMS SIMONS & LANDIS PLLC
                                               327 Congress Ave., Suite 490
                                               Austin, TX 78701
                                               512.543.1354
                                               fwilliams@wsltrial.com
                                               msimons@wsltrial.com
                                               tlandis@wsltrial.com
                                               jhardt@wsltrial.com

                                               Dustin B. McDaniel, Bar # 99011
                                               Scott Richardson, Bar # 2001208
                                               Bart Calhoun, Bar # 2011221
                                               McDaniel, Richardson, & Calhoun PLLC
                                               1020 West 4th St., Suite 410
                                               Little Rock, AR 72201
                                               501.235.8336
                                               501.588.2104 fax
                                               dmcdaniel@mrcfirm.com
                                               scott@mrcfirm.com
                                               bcalhoun@mrcfirm.com

                                               Ross David Carmel, Esq. (pro hac vice)
                                               New York State Bar No. 4686580
                                               CARMEL, MILAZZO & DiCHIARA LLP
                                               55 West 39th Street, 18th Floor
                                               New York, New York 10018
         Case 4:18-cv-00500-JM Document 285 Filed 04/21/20 Page 3 of 3
                               PUBLIC VERSION



                                            (212) 658-0458 telephone
                                            (646) 838-1314 facsimile
                                            rcarmel@cmdllp.com

                                            Attorneys for Plaintiffs Zest Labs, Inc. f/k/a
                                            Intelleflex Corporation, and Ecoark Holdings, Inc.




                               CERTIFICATE OF SERVICE

       A ZWdWTk UWdf[Xk fZSf a` >WTdgSdk .4( .,.,( fZW XadWYa[`Y VaUg_W`f iSe eWdhWV a` S^^
Uag`eW^ aX dWUadV( h[S W^WUfda`[U _S[^ S`V fZW ;agdfoe ;E+=;> ekefW_( bgdegS`f fa fZW >WVWdS^
Ig^We aX ;[h[^ HdaUWVgdW*



                                               ____/s/ Michael Simons _____
                                                  Michael Simons
